In re Populis, John D.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. G, Nos. 61242, 61243; to the Court of Appeal, Fifth Circuit, No. 06-KH-259.
Granted for the sole purpose of transferring the pleading to the district court with instructions to the district judge to act on relator’s motion to correct an illegal sentence filed via certified mail on January 11, 2006. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.